Citation Nr: 9935956	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  92-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right inguinal hernia repair, currently evaluated as 
10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982 and from May 1984 to December 1984.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an initial rating 
determination dated November 1991 of the Department of 
Veterans Affairs (VA) Regional Office (RO).  That 
determination confirmed and continued a 10 percent evaluation 
for the residuals of a right inguinal hernia repair, 
postoperative, (hereinafter generally referred to as the 
"hernia disability") from November 1991, following the 
assignment of a temporary total disability evaluation based 
on convalescence following surgery in September 1991.  The 
veteran filed this claim initially in September of 1991.  In 
this regard, it is important to note that the issue of 
entitlement to a temporary total disability evaluation based 
on convalescence following the surgery in September 1991 is 
not before the Board at this time.

In March 1993, the Board remanded this case for additional 
development of the record.  After the May 1993 VA examination 
requested by the Board, the RO, in a September 1993 rating 
decision, established service connection for ilioinguinal 
neuralgia, evaluated as 10 percent disabling from September 
1991.  As noted by the Board in its March 1995 determination, 
the veteran has not appealed that issue, and it is 
accordingly not before the Board (or the RO) at this time.

In September 1993, the veteran was informed of the proposal 
to reduce the evaluation of his service-connected right 
inguinal hernia repair to noncompensable.  He was given an 
opportunity to submit additional evidence to show that the 
proposed action should not be taken.  A hearing on this issue 
was held in October 1993 at the RO.  In a November 1993 
rating determination, the RO implemented the recommendations 
of the Hearing Officer and reduced the 10 percent evaluation 
for the hernia disability to noncompensable, effective 
February 1994.  In a March 1995 decision, the Board upheld 
the RO's denial of the veteran's claims on two distinct 
issues:  (1)  Entitlement to an evaluation in excess of 
10 percent for the veteran's right inguinal hernia repair, 
postoperative, prior to February 1994; and (2) entitlement to 
an increased (compensable) evaluation for a right inguinal 
hernia repair, postoperative, to include restoration of a 
10 percent rating subsequent to February 1994.  

In a separate decision, the Board also denied the veteran's 
claim of entitlement to a riding lawn mower at VA expense.  
The veteran filed a timely appeal to the United States Court 
of Veterans Claims (Court).

In November 1996, the VA General Counsel filed a motion to 
vacate the Board's decisions and remand these matters for 
further adjudication.  The Court granted the General 
Counsel's motion in January 1997, vacating and remanding the 
Board's March 1995 decisions.

In August 1998, the Board continued the denial of the claim 
of entitlement to a riding lawn mower at VA expense.  This is 
the final decision of the Board on this issue.  Accordingly, 
it is not before the Board at this time.  The issues of 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right inguinal hernia repair, postoperative, prior 
to February 1994, and the issue of entitlement to a 
compensable evaluation for a right inguinal hernia repair, 
postoperative, to include restoration of a 10 percent rating 
subsequent to February 1994, were remanded to the RO for 
additional development.

The additional development requested by the Board was 
accomplished by the RO.  In a July 1999 rating determination, 
the evaluation of the right inguinal hernia repair, 
postoperatively, which was evaluated as noncompensable, was 
increased to 10 percent and restored retroactively from 
February 1, 1994.  Accordingly, the issue of restoration of 
the veteran's previously compensable hernia disability is not 
before the Board at this time.  Thus, the issue before the 
Board at this time is as it was when the Board initially 
considered this claim in March 1993: Entitlement to an 
increased evaluation for the residuals of a right inguinal 
hernia, currently evaluated as 10 percent disabling.  This 
issue would include whether the veteran is entitled to an 
increased evaluation for the right inguinal hernia repair, 
postoperative, both prior to and following February 1994.  
The Board will address the issue of whether the veteran is 
entitled to an increased evaluation in excess of 10 percent 
for this disability from September 1991, when the veteran 
initially filed his claim, to the present.  As noted above, 
this will not include the issue of the temporary total 
disability evaluation the veteran received from September 18, 
1991, until November 1, 1991.

The Board must note that within the VA General Counsel's 
motion of November 1996, reference is made to the issue of 
extraschedular consideration.  As noted by the Board in 
August 1998, the General Counsel's motion does not indicate 
what action, if any, the Board is to perform regarding the 
veteran's increased evaluation claims under the rating 
schedule.  The Court in Kellar v. Brown, 6 Vet. App. 156, 162 
(1994), held that a claim for an extraschedular rating for a 
particular disability is not inextricably intertwined with a 
claim for a total disability rating for the same disability.  
In August 1998, the Board noted that in light of Floyd v. 
Brown, 9 Vet. App. 89 (1996) and VAOPGCPREC 6-96 (August 16, 
1996) it was "dubious" as to whether the veteran had 
reasonably raised the issue of entitlement to an 
extraschedular evaluation.  Notwithstanding, in light of the 
confusion of the Board regarding the actions required by VA 
in light of the General Counsel's motion, the Board 
determined that in light of the Court's order full 
development of the extraschedular evaluation issue must be 
adjudicated prior to full adjudication of the issues that 
were, in fact, before the Board in March 1995.  As a result, 
the Board remanded this case in August 1998.  

In August 1998, the veteran was advised that any additional 
claims, including the issue of entitlement to additional 
compensation under 38 C.F.R. § 3.321(b)(1), will not be 
before the Board unless the determination of the RO is 
unfavorable and the veteran filed a notice of disagreement 
and completed all procedural steps necessary to appeal a 
claim to the Board in accordance with 38 U.S.C.A. § 7105 
(West 1991).  In this case, the RO addressed the issue of an 
extraschedular evaluation within the July 1999 rating 
determination, finding that the facts in this case did not 
present such an exceptional or unusual disability picture 
that the schedular standards were inadequate as to render 
impractical the applicable or regular schedular standards, 
and to warrant referral to the Under Secretary for Benefits 
or the Director of Compensation and Pension Service for 
assignment of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321.  The veteran was provided a 
copy of this rating determination that month.  A notice of 
disagreement regarding the extraschedular determination was 
not received from the veteran.  Instead, in July 1999, the 
veteran requested a waiver of the 60-day period and asked 
that his case be forwarded to the Board to expedite the 
"decision in this appeal."  

As noted above, the issue of extraschedular entitlement was 
not before the Board in August 1998 or March 1995.  
Accordingly, the issue of entitlement to an extraschedular 
evaluation for the veteran's service-connected disability is 
not before the Board at this time.  Nevertheless, the Board 
believes it must consider the issue of whether extraschedular 
entitlement has been raised by the evidence of record.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of the veteran's service-connected right 
inguinal hernia, postoperative, include tender scars and 
pain.  The hernia itself is without true hernia protrusion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a right inguinal hernia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7338 and 7346 
and 4.118, Diagnostic Codes 7803, 7804, and 7805 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The claim of entitlement to an increased evaluation for the 
veteran's service-connected hernia condition has been before 
the Board on numerous occasions.  In August 1990, entitlement 
to an increased evaluation for the residuals of a right 
inguinal hernia repair, evaluated as 10 percent disabling, 
was denied by the Board.  The veteran filed an additional 
claim seeking an increased evaluation for this disability in 
September 1991.  At that time, the veteran submitted a 
September 1991 operation report noting repair of the 
recurrent right inguinal hernia using a Marlex mesh.  An 
excision was made through the previous right transverse groin 
incision and taken down to the scar tissue to expose a very 
attenuated external oblique aponeurosis.  The cord and its 
contents, along with a great deal of scar tissue, were noted.  
The veteran tolerated the procedure well and left the 
operating room in "satisfactory condition."  Nevertheless, 
the veteran continued to complain of pain associated with 
this condition.

In a March 1992 substantive appeal, the veteran noted that he 
was in total disagreement with the RO's findings.  At that 
time, the veteran noted the surgery in September 1991 and 
four previous surgeries in the same area.  He noted the use 
of a truss and belt for hernia support.  Since this latest 
surgery, the veteran noted experiencing pain walking, 
standing, sitting, bending, and lifting regardless of his 
position.  The veteran noted constant and sometimes severe 
pain.

In March 1993, the Board remanded the issue of entitlement to 
an increased evaluation for the residuals of a right inguinal 
hernia, evaluated at that time as 10 percent disabling, to 
the RO for additional development.  This development included 
the scheduling of a special VA examination to determine the 
existence, if any, of ilioinguinal neuralgia, or nerve 
damage, and the extent of any such damage noted.  This 
evaluation was performed in May 1993.  At that time, the 
veteran again reported complaints of pain.  In this regard, 
it should be noted that during this period both the RO and 
the veteran associated with the VA claims folder treatment 
records regarding the veteran's complaints of pain.  The VA 
examiner had the opportunity to review these reports.  

The VA examination of May 1993 revealed a well-healed right 
inguinal incision scar, with no evidence of recurrence of 
pain or tenderness in that area.  The veteran at that time 
reported pain as an 8 on a scale of 1 to 10, where 10 would 
be considered a tooth extraction with pain.  The veteran 
reported occasional lost time from work and the use of a TENS 
unit with Tylenol and Motrin medication for additional pain 
relief.  The examiner, however, associated the veteran's 
complaints of pain and discomfort on mechanical activity with 
ilioinguinal neuralgia.

In May 1993, the VA examiner gave an impression of right 
inguinal hernia repair with mesh graft.  It was also 
indicated that the veteran's complaints of pain were 
suggestive of ilioinguinal neuralgia.  After the May 1993 VA 
examination, the RO's September 1993 rating decision 
established service connection for ilioinguinal neuralgia and 
a 10 percent evaluation was assigned from September 1991.  In 
September 1993, the RO provided notice to the veteran that, 
unless otherwise informed within 30 days, the appeal would be 
considered satisfied with regard to the issue of service 
connection for ilioinguinal neuralgia.  The veteran did not 
appeal that issue.  Accordingly, this issue is not for 
consideration by the Board at this time.

In September 1993, the veteran was notified by the RO of its 
proposal that the evaluation assigned for the right inguinal 
hernia repair, postoperative, be reduced to a noncompensable 
level.  He was given an opportunity to submit additional 
evidence to show that the proposed action should not be 
taken.  A hearing on this matter was held before a Hearing 
Officer at the RO in October 1993.  At that time, the veteran 
again complained of complaints of pain associated with this 
condition.  The rating decision of November 1993 implemented 
the recommendation of the Hearing Officer and reduced the 
10 percent evaluation for right inguinal hernia repair, 
postoperative, to noncompensable, effective from February 
1994.  The veteran continued his appeal.

In a June 1994 statement, the veteran reported hernia 
surgeries in 1984 in service, in 1985 and again in 1986 at a 
VA facility in Montgomery Alabama, and in 1991 at Humana 
Hospital in Montgomery. 

In light of the RO's actions, the Board, in March 1995, 
considered two issues:  (1) entitlement to an evaluation in 
excess of 10 percent for the veteran's right inguinal hernia 
repair, postoperative, prior to February 1994; and 
(2) entitlement to an increased (compensable) evaluation for 
right inguinal hernia repair, postoperative, to include 
restoration of a 10 percent rating subsequent to February 
1994.  That month, the Board also adjudicated the claim of 
entitlement to a riding lawn mower at VA expense in a 
separate decision on appeal from a decision of the VA Medical 
Center in Montgomery, Alabama.  In March 1995, the Board 
specifically cited to 38 C.F.R. § 3.321 and stated that it 
did not believe this case presented such an exceptional or 
unusual disability picture, inasmuch as there had been no 
demonstration of such related factors as marked interference 
with employment, or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Accordingly, the actions of the RO were affirmed.

As noted above, the Board's March 1995 decisions were 
appealed to the Court.  Regarding the veteran's right 
inguinal hernia, the VA General Counsel noted that in the 
March 1995 decision the Board had failed to address the 
veteran's contentions, specifically his repeated 
hospitalizations for corrective surgery prior to 1991, his 
constant, sometimes severe pain subsequent to 1991, or other 
factors that may have been relevant for extraschedular 
consideration.  It was found that the statements of reasons 
and bases were deficient.  In this regard, the Board must 
note that the veteran filed his claim seeking an increased 
evaluation in September 1991.  The issue of entitlement to an 
increased evaluation for this condition prior to 1991 had 
been addressed by the Board in an August 1990 determination.  
This August 1990 Board determination was not appealed to the 
Court and was not before the Court in November 1996, the 
month the VA General Counsel issued its motion.  
Nevertheless, in January 1997, the Court granted the General 
Counsel's motion, vacating the Board's decision.

In August 1998, the Board addressed the issue of entitlement 
to a riding lawn mower at VA expense in a 13-page decision.  
Accordingly, this issue is not before the Board at this time.  
In August 1998, the Board remanded the issues regarding the 
right inguinal hernia repair to the RO for additional 
development.  At that time, the Board noted its confusion 
over what action, if any, the Board was required to perform 
regarding the veteran's increased evaluation claim under the 
rating schedule.  The Board noted that in light of both Floyd 
and VAOPGCPREC 6-96, it was "dubious as to whether the 
veteran has reasonably raised the issue of entitlement to an 
extraschedular evaluation."  

While the Board's 1995 decision was wholly vacated, no 
reference was made to the restoration issue within the 
General Counsel's motion.  Notwithstanding, the Board 
believed that in light of the Court's order full development 
of the extraschedular evaluation issue must be adjudicated 
prior to full readjudication of the issues that were, in 
fact, before the Board in March 1995.  Accordingly, this case 
was remanded for additional development.  This development 
included a specific request by the Board to the veteran to 
"specifically list the surgical procedures performed on his 
hernia within the last 10 years."  In August 1998, the 
veteran was also advised that any additional claims, 
including the issue of entitlement to additional compensation 
under 38 C.F.R. § 3.321(b)(1), will not before the Board 
unless the determination of the RO is unfavorable and the 
veteran files a notice of disagreement and completes all 
procedural steps necessary to appeal a claim to the Board in 
accordance with 38 U.S.C.A. § 7105 (West 1991).

In November 1998, the RO specifically requested the veteran 
to furnish the names, addresses, and dates of treatment by 
any physicians, hospitals, or treatment centers (private, VA 
or military) who provided him with treatment that is not 
already of record for his claimed disabilities.  
Additionally, the veteran was requested to provide a list of 
the specific procedures performed on his hernia within the 
last 10 years.

In a November 1998 response, the veteran listed the health 
care providers who had treated his condition.  However, the 
veteran failed to list the specific surgical procedures 
performed on his hernia within the last 10 years.  The 
veteran did note that in September 1995 he was diagnosed as 
having a recurrent right inguinal hernia that he believed 
entitled him to an increase in his benefits.  The veteran 
appears to be referring to a June 1995 statement from a VA 
physician at the Montgomery VA Medical Center submitted at 
that time.  That provider reported that he had seen the 
veteran off and on in his clinic for the past 4 years.  It 
was noted that the first herniorrhaphy was performed in 1980 
and since that time the veteran has had three different 
surgeries.  The veteran's complaints of pain in the right 
groin were noted.  Due to the veteran's complaints of pain, 
he was referred to the Birmingham Pain Clinic and was 
evaluated.  A prescribed course of therapy was outlined but 
without any significant improvement.  The veteran continued 
to have numbness in the medial aspect of the upper part of 
the thigh, in addition to constant pain.  The pain was severe 
after even mild exertion and also severe after sexual 
intercourse.  Weakness around the scar was also noted.  It 
was concluded that this would eventually develop into another 
ventral hernia.  The veteran was using Fluorometholone spray 
in addition to pain medicine and local measures to get pain 
relief.  The veteran was recommended to have either a nerve 
block or reexploration of the wound.  It was also recommended 
that the veteran seek further treatment from an inpatient 
pain program at the Tampa, Florida, VA Medical Center.  It 
was noted that to a "large extent this has been [a] 
disability to him."

The RO sought to obtain the medical records cited by the 
veteran in January 1999.  Additional medical records were 
obtained.  They note sporadic treatment of the veteran's 
hernia condition.  July 1996 outpatient treatment report 
reflects that the veteran developed pain and discomfort in 
his right side.  It was noted that this was associated with 
some nausea and vomiting, fever and chills.  It began after 
he mowed two yards.  A September 1995 outpatient report 
records that the veteran had a right inguinal hernia that had 
been repaired four times.  It was indicated that he had now 
developed a bulge above the area of the repair.  However, 
physical evaluation at that time revealed a "questionable 
bulge" on the superior border of the inguinal repair, with a 
rather long scar extending into the suprapubic area.  There 
was a "questionable" defect palpable through the abdominal 
wall.  The veteran was reassured and seen by a physician who 
said he could fix the problem if it became symptomatic.

At the request of the Board, the veteran underwent a VA 
evaluation in February 1999.  At that time, it was noted the 
veteran's claims folder had been reviewed.  The veteran was 
indicated to have multiple surgeries for the repair of the 
right inguinal hernia, the final surgery being performed in 
September 1991 with the placement of a Marlex mesh.  The 
veteran gave a history of pain in the right inguinal area, 
which he stated was worse with any kind of activity, 
including walking, standing, lifting or moving.  The veteran 
noted an evaluation in the Birmingham Pain Clinic for chronic 
pain in the right inguinal area.  The examiner underwent a 
detailed review of the veteran's medical history.  The 
veteran is currently using Zostrix cream, Tylenol and Motrin, 
as needed, for pain.  The veteran reported that occasionally 
the pain from the right groin radiates down to the right 
testicle.

Physical evaluation revealed that the veteran was in no 
distress.  Examination of the abdomen revealed a well-healed 
scar above the umbilicus from the previous several surgeries 
and umbilical hernia repair.  Cough impulse was negative in 
that area.  Bowel sounds were normal and no tenderness was 
noted in the abdomen.  Examination of the right 
inguinoscrotal area revealed a horizontal scar measuring 
approximately 17 centimeters in length in the right inguinal 
area.  There was tenderness noted in the right inguinal area 
on deep palpation.  No tenderness in the epididymis or 
testicles was noted.  No recurrence of the hernia was found.

The veteran was diagnosed with chronic pain in the right 
inguinal area with status post umbilical repair.  It was 
reported that because of the multiple surgeries he had 
developed significant scar tissue in that area, which was 
confirmed by the surgical report of September 1991.  In 
addition, the veteran was found to have "possible" 
ilioinguinal neuralgia.  The veteran was skeptical about 
having nerve block shots.  The scar tissue and inguinal 
neuralgia was causing the veteran to have intractable and 
disabling pain in the right inguinal area with any kind of 
movement and activity.  This was affecting his occupation to 
a "significant degree."  The functional impairment of this 
disability was noted to be "severe."

In April 1999, the RO correctly noted that the VA examination 
report had failed to answer the specific questions raised by 
the Board within the August 1998 remand.  Accordingly, the RO 
correctly returned the case to the VA examiner for an answer 
to these questions.  The RO is to be commended on its 
efforts.  A complete response to these questions was obtained 
in May 1999.

Regarding the Board's first question to the examiner 
concerning the manifestations of the service-connected 
ilioinguinal neuralgia, the examiner responded that the 
veteran "may have" had an injury to the nerve in the right 
inguinal area during his previous herniorrhaphies.  It was 
noted that the injury of the ilioinguinal nerve might lead to 
decreased sensation in the base of the penis, upper scrotum 
and inner thigh.  This injury usually occurs during the 
opening of the external oblique aponeurosis.

Regarding the second question raised by the Board in respect 
to the manifestations of the service-connected right inguinal 
hernia repair, the examiner responded that the veteran had 
multiple right inguinal herniorrhaphies since the initial 
diagnosis of right inguinal hernia.  Because of the multiple 
surgeries, the veteran had developed significant scar tissue 
in that area which was confirmed from the surgical report of 
September 1991.  In addition, it was noted that the veteran 
may have injured the nerve in that area.  Citations to a 
medical text were noted.  In the opinion of the examiner, the 
scar tissue from the previous surgery in the right inguinal 
area was causing the veteran to have chronic, moderate to 
severe pain in the right inguinal area which gets worse with 
any kind of activity, walking, lifting, moving around, 
prolonged standing, etc.

The Board inquired as to whether it was as likely as not that 
the veteran's inguinal hernia repair had caused a marked 
interference with employment or frequent periods of 
hospitalization.  In response, the examiner noted that the 
veteran had not had any hospitalization for the above 
disability but that he had been seen in the past on numerous 
occasions for this pain and treated with medications.  His 
treatment at the pain clinic in Birmingham was noted.  The 
use of medication was also noted.  The veteran had reported 
that he was currently employed full time as a receptionist in 
a local physician's office.  In the examiner's opinion, the 
veteran's chronic pain in the right inguinal area was 
affecting his job to a moderate extent.

The fourth question raised by the Board regarded the 
veteran's complaints of pain that he attributes to his 
service-connected disability.  The examiner was asked to 
specifically comment on the presence or absence of any 
objective manifestation that would demonstrate functional 
impairment due to pain reasonably attributable to the 
service-connected disabilities.  In response, it was noted 
that the veteran had chronic pain in the right inguinal area 
with tenderness in that area on deep palpation from the scar 
tissue.  Functional impairment secondary to chronic right 
inguinal pain was estimated to be moderate to severe.

The examiner was also requested to comment upon whether or 
not there were any other medical or other problems that had 
an impact on the functional capacity affected by the service-
connected disabilities and, if such overlap exists, the 
degree to which the nonservice-connected problem creates 
functional impairment that may be disassociated from the 
impairment caused by the service-connected disabilities.  In 
response, it was stated that the veteran did not have any 
other medical or psychological problems that were impacting 
or overlapping with the functional impairment caused by the 
service-connected disability of chronic, severe, right 
inguinal pain.

In light of this VA evaluation report, the RO determined that 
an evaluation of the right inguinal hernia repair should be 
restored retroactively to 10 percent from February 1, 1994.  
It was determined that a 10 percent evaluation could be 
justified based on tender scars and functional impairment due 
to pain caused by those scars.  At that time, the RO also 
determined that the evidence did not show the facts in this 
case to be such an exceptional or unusual disability picture 
that the schedular standards were inadequate to render 
impractical the applicable or regular schedular standards.  
The veteran was provided a copy of this determination that 
month.  In light of the determination to restore the previous 
10 percent evaluation, the issue before the Board at this 
time is as it was prior to the RO's reduction of this 
evaluation following the Board's March 1993 remand.

The veteran failed to file a notice of disagreement regarding 
the issue of entitlement to extraschedular consideration.  
Instead, in July 1999, the veteran requested a waiver of the 
60-day period and asked that this case be forwarded to the 
Board to expedite this decision.  The case was returned to 
the Board in September 1999.

Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service 
connected right inguinal hernia repair has been evaluated 
under numerous diagnostic codes in order to determine whether 
there is any basis to increase the service-connected 
disability evaluation.  In a statement dated June 1994 and 
received in December 1998, it appears that the veteran 
contends that he is entitled to a 60 percent evaluation for 
this condition under 38 C.F.R. § 4.114, Diagnostic Code 7338 
(inguinal hernia).  Under Diagnostic Code 7338, the veteran 
is required to have a large, postoperative, recurrent, not 
well supported inguinal hernia which under ordinary 
conditions is not readily reducible and considered inoperable 
to warrant a 60 percent evaluation.  The Board has reviewed 
the September 1995 notation of a "questionable" bulge on 
the superior border of the inguinal repair.  The report does 
not classify this "questionable" bulge as an inguinal 
hernia.

Under Diagnostic Code 7338, in order to have a compensable 
evaluation the veteran would be required to have a inguinal 
hernia, postoperative and "recurrent," readily reducible 
and well supported by a truss or belt.  While the veteran 
appears to use a truss or belt, the veteran has not had an 
inguinal hernia since 1991.  The medical evidence of record, 
including numerous VA evaluations and treatment records 
submitted by the veteran himself, do not support the 
conclusion that the veteran has had a recurrent inguinal 
hernia since surgery to treat this condition was performed in 
September 1991.  The VA examination of February 1999 clearly 
and unmistakably finds no recurrence of the inguinal hernia.  

The Board has noted the veteran's argument that the term 
"recurrent" as used in the rating criteria should be 
interpreted to mean that he has had a "recurrent" hernia 
because he has had multiple episodes of an inguinal hernia 
requiring surgical repair.   The rating criteria, however, 
speak of not simply "recurrent" hernias, but of 
"postoperative, recurrent" hernias.  Giving these words 
their ordinary meaning points to the conclusion that the 
rating is not based upon the fact that there have been 
multiple surgical repairs, for which separate schedular 
criteria are applicable (See 38 C.F.R. §§ 4.29, 4.30 (1999)), 
but that the inguinal hernia has recurred following the last 
surgical repair.  As it is plain that the medical evidence 
does not demonstrate a recurrence since the surgical repair 
in 1991, a compensable evaluation under Diagnostic Code 7338 
is clearly not warranted. 

In order to justify a compensable evaluation for the 
veteran's service-connected inguinal hernia condition, the RO 
was required to look beyond the schedule of ratings of the 
digestive system.  Under 38 C.F.R. § 4.118, the schedule of 
ratings of the skin, Diagnostic Code 7804 allows the VA to 
award a 10 percent evaluation for superficial scars that are 
tender and painful on objective demonstration.  The VA 
examination of February 1999 provided a basis for the VA to 
determine that the veteran's scars associated with the 
surgical procedures on the veteran's hernia are tender and 
painful on objective demonstration.  Accordingly, a 
10 percent evaluation was awarded under Diagnostic Code 7804.  
This is the highest possible evaluation under this diagnostic 
code.

The Board has reviewed other diagnostic codes, including, but 
not limited to, 7803 and 7805.  However, none of these 
diagnostic codes provides a basis to increase the veteran's 
service-connected disability evaluation for his inguinal 
hernia condition.  While the veteran has pain associated with 
the scars noted in the VA evaluation, the inguinal hernia 
itself is not recurrent.  Accordingly, an increased 
evaluation for this disability is not found.  The Board has 
considered all of the potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, there is no section that 
provides the basis upon which to assign an increased 
evaluation for the reason discussed therein regarding the 
veteran's service-connected inguinal hernia disability before 
the Board at this time.

In making this determination, the Board has considered the 
veteran's complaints of pain.  The rating schedule provides 
that neuritis, involving the peripheral nerves (which would 
include the ilioinguinal nerve) characterized by loss of 
reflexes, muscle atrophy, sensory disturbances and "constant 
pain, at times excruciating," is to be rated on the scale 
provided for injury to the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(1999) (Emphasis added.)   The veteran is currently receiving 
not only a 10 percent evaluation under Diagnostic Code 7804 
due to his complaints of pain, but also a 10 percent 
evaluation under 38 C.F.R. § 4.124(a), Diagnostic Code 8530 
(paralysis of the ilioinguinal nerve) and a 20 percent 
evaluation for multiple post-operative umbilical hernia 
repair.  Under Diagnostic Code 8530, severe to complete 
paralysis of the ilioinguinal nerve warrants a 10 percent 
evaluation.  Therefore, the veteran is currently receiving 
the highest possible evaluation for paralysis of the 
ilioinguinal nerve, and that rating contemplates "constant 
pain, at times excruciating."   

The Board must further emphasize that the veteran is also 
receiving a 20 percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (ventral hernia, postoperative) for 
multiple post-operative umbilical hernia repairs.  Under this 
code, in order to be entitled to a 20 percent evaluation 
objective evidence must demonstrate a small ventral hernia, 
not well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wounds with weakening 
of the abdominal wall and indication for a supporting belt.  
It appears that the RO has awarded the 20 percent evaluation 
based upon postoperative wounds with weakening of the 
abdominal wall and indication for a support belt.  In order 
to be entitled to a 40 percent evaluation under Diagnostic 
Code 7339, the veteran would be required to have a large 
ventral hernia, not well supported by a belt under ordinary 
conditions.  In this case, as there is no evidence of a large 
ventral hernia, a 40 percent evaluation under Diagnostic 
Code 7339 is clearly not warranted.

As noted within the VA examination of February 1999 with the 
addendum of May 1999, functional impairment secondary to the 
chronic right inguinal pain was estimated to be moderate to 
severe.  While the veteran may have moderate to severe pain 
associated with his hernia condition, the veteran is 
currently receiving a combined 40 percent evaluation for this 
disability.  A 40 percent evaluation based primarily on the 
veteran's subjective complaints of pain, by definition, is a 
serious disability.  As the examiner in May 1999 also 
concluded, these symptoms affect the appellant's job 
performance to a moderate extent.  This conclusion is 
supported by the objective findings and the rationale 
provided by the examiner.  There is no other competent 
medical opinion of record that supports the conclusion that 
the overall functional affect on the veteran's industrial 
adaptability is more than moderate.  The veteran is currently 
receiving the highest possible evaluation under two 
diagnostic codes and a 20 percent evaluation under a third 
diagnostic code for manifestations that are difficult to 
apportion between the three diagnostic codes selected by the 
RO.  In sum, the veteran's subjective complaints of pain have 
been fully recognized and compensated under the current 
rating scheme.  The Board finds no basis upon which to 
support an increased schedular rating that already combines 
to 40 percent.

Based on the veteran's complaints of totally incapacitating 
pain, the Board must find that based on the objective medical 
evidence of record, a finding of totally incapacitating pain 
is not warranted.  While the Board is not qualified to make a 
medical determination, the United States Court of Appeals for 
the Federal Circuit has held that the Board has the authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence.  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  The Board has reviewed in detail the 
veteran's statements regarding his complaints of constant, 
unrelenting pain.  Under the governing criteria, however, 
subjective complaints must be objectively supported.  Based 
on a review of the statements and the objective medical 
evidence of record over many years, the Board concludes that 
there is no objective evidence to support an increased 
evaluation based upon complaints of pain for the reasons 
noted above.  Simply stated, the veteran's complaints of pain 
are not objectively supported by many years of VA evaluations 
and treatment by both private and VA medical professionals.  
As the VA examiner concluded in 1999, the veteran's 
functional impairment due to pain produce an overall moderate 
impairment in his industrial adaptability.  While there is no 
doubt that the veteran has some pain associated with this 
condition, the Board finds no basis to conclude that this 
pain totally incapacitates the veteran or provides a basis 
warranting an increased evaluation for the service-connected 
disability at issue before the Board at this time. 

As noted above, the veteran has never specifically requested 
an extraschedular evaluation.  Accordingly, the issue of 
entitlement to an extraschedular disability rating is not 
before the Board at this time and was not before the Board in 
March 1995.  Nevertheless, the VA General Counsel motion 
specifically noted extraschedular consideration.  In light of 
this reference, the Board noted in August 1998 that the RO 
was to take consideration of this issue.  After such 
consideration was taken, the veteran was specifically 
notified that the issue of entitlement to an additional 
compensation under 38 C.F.R. § 3.321(b)(1) would not be 
before the Board unless the determination is unfavorable and 
the veteran files a notice of disagreement and completes all 
procedural steps necessary to appeal a claim to the Board.   
The veteran did not again raise this matter.  Nevertheless, 
the Board believes that in light of the ambiguous guidance in 
VA General Counsel motion for remand, the Board should 
address this issue.  Specifically, the General Counsel stated 
that the Board had failed to address the veteran's 
contentions, specifically his repeated hospitalizations for 
corrective surgery "prior to 1991, and his constant, 
sometimes severe, pain subsequent to 1991, and other factors 
that may have been relevant for extraschedular 
consideration."

In this case, there is no indication that the veteran's 
service-connected disability at issue at this time influences 
employability in ways not contemplated by the rating 
schedule.  In the VA evaluation and addendum of May 1999, it 
was specifically noted that the veteran is currently employed 
full time as a receptionist in a local physician's office.  
In the VA examiner's opinion, the veteran's chronic pain in 
the right inguinal area was affecting his job performance to 
a moderate extent.  The veteran is currently receiving a 
combined 40 percent evaluation for the manifestations of his 
service connected disability.  As discussed above, there is 
no basis for any increase in the individual schedular 
evaluations and the Board finds that the combined 40 percent 
evaluation is fully adequate to compensate the veteran for 
his "moderate" overall impairment of industrial 
adaptability.

The contentions raised by the veteran and noted by the 
General Counsel effectively raise the argument that his 
multiple surgical repairs for his hernia should be recognized 
as "frequent hospitalizations" warranting an extraschedular 
evaluation.  The Board notes that after three repairs between 
1984 and 1986, the veteran has had one hospitalization in the 
last 13 years for one further repair in 1991.  The record 
further shows that one repair was in service, and the first 
two occurred shortly after service and then were followed by 
a prolonged period before the 1991 surgery.  There has not 
been any surgery since 1991.  This is not a pattern of 
"frequent hospitalizations" as contemplated under 38 C.F.R. 
§ 3.321 for the period under appellate review.   Nor for the 
reasons discussed above, is there evidence of interference 
with employability beyond what the current evaluations 
recognized.  
The Board finds nothing in the claims folder or the veteran's 
history that would support the conclusion that the veteran's 
current schedular disability evaluation does not adequately 
compensate the veteran for his disability.

The November 1996 General Counsel motion noted that the Board 
"may have felt that the issue of pain had been properly 
addressed already since the [RO] had granted [the veteran] a 
10 percent rating for ilioinguinal neuralgia.  However, it 
would appear that such a rating for ilioinguinal neuralgia is 
not contemplated by the rating schedule."  The General 
Counsel cited to 38 C.F.R. § 4.124 and 38 C.F.R. Part 4, 
Diagnostic Code 8730 in support of this determination.  The 
Board first notes that the issue of entitlement to 
ilioinguinal neuralgia was not before the Board in March 1995 
or at this time.  Substantively, 38 C.F.R. § 4.124 indicates 
that cranial or peripheral neuralgia is characterized usually 
by "dull and intermittent pain, of typical distribution," 
so as to identify the nerve, is to be rated on the same 
scale, with the maximum equal to moderate incomplete 
paralysis.  See nerve involved for diagnostic code number and 
rating.  Diagnostic Code 8730 (neuralgia) of the ilioinguinal 
nerve provides a noncompensable rating for mild or moderate 
incomplete paralysis.  Thus, a noncompensable rating would be 
the correct schedular evaluation under 38 C.F.R. § 4.124.  As 
noted above, however, the RO has elected to award a 10 
percent evaluation under Code 8730.  This award would be 
consistent with neuritis of the ilioinguinal nerve in 
accordance with 38 C.F.R. § 4.123.  As also discussed above, 
such an award would recognize constant and sometimes 
excruciating pain.  Since even assuming the Board has 
jurisdiction to consider the evaluation under Code 8730, the 
question would be entitlement to an increased rating.  
Clearly, that question is moot as the veteran is in receipt 
of the maximum schedular rating under Code 8730.

In evaluating all of the veteran's disabilities, although the 
veteran is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of his claim are in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As stated 
by the Court, where the "preponderance of the evidence" is 
against the claim, the appellant loses and the benefit of the 
doubt rule has no application.  Id. at 56.

In this case, while this is not an issue of an initially 
assigned disability evaluation, the Board has considered that 
while there is evidence that supports the veteran's claim at 
different periods of time during the appeal period.  The more 
probative evidence supports the conclusion that there has 
been no actual variance in the severity of the veteran's 
service-connected disability during the appeal period that 
would support a rating higher than that assigned by the RO 
and that the level of disability is currently being 
adequately compensated.  Evaluation of the veteran's 
disability prior to September 1991 was addressed by the Board 
in August 1990 and such an issue is not before the Board at 
this time.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluations should be increased 
for any separate period based on the facts found during the 
appeal period other than for the temporary total disability 
evaluation previously assigned to the veteran and not in 
dispute at this time.  The evidence of record from the day 
the veteran filed his claim to the present supports a 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  Accordingly, the 
veteran's claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for the right 
inguinal hernia repair, postoperative, with scars and 
functional impairment due to pain is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

